Case: 3:16-cv-00437-TMR-SLO Doc #: 143 Filed: 03/07/19 Page: 1 of 5 PAGEID #: 3514



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


Jeffery Day,

                             Plaintiff,

v.                                                                Case No. 3:16-cv-437
                                                                  Judge Thomas M. Rose

Kim DeLong, et al.,

                             Defendants.

______________________________________________________________________________

         ENTRY AND ORDER DENYING DEFENDANTS MONTGOMERY
         COUNTY SHERIFF ROBERT STRECK AND MONTGOMERY
         COUNTY BOARD OF COMMISSIONERS’ MOTION FOR
         RECONSIDERATION OF ENTRY AND ORDER ON PARTIES’
         MOTION FOR SUMMARY JUDGMENT, ECF 126, AND DENYING
         MOTION FOR RECONSIDERATION OF ENTRY AND ORDER
         DENYING MOTION FOR SUMMARY JUDGMENT BY
         DEFENDANTS NAPHCARE INC., JACK SAUNDERS. ECF 131.
______________________________________________________________________________

       Pending before the Court are Defendants Montgomery County Sheriff Robert Streck and

Montgomery County Board of Commissioners’ Motion for Reconsideration of Entry and Order on

Parties’ Motion for Summary Judgment, ECF 126, and Motion for Reconsideration of Entry and

Order Denying Motion for Summary Judgment by Defendants NaphCare Inc., Jack Saunders. ECF

131.

I.     Background

       On January 9, 2019, the Court denied summary judgment as to Plaintiff’s Second Claim:

“Deliberate Indifference to Serious Medical Need, Violating 42 U.S.C. § 1983.” Entry and Order

(ECF 122). The order held that a reasonable juror could find that a “policy” of NaphCare, Inc.
Case: 3:16-cv-00437-TMR-SLO Doc #: 143 Filed: 03/07/19 Page: 2 of 5 PAGEID #: 3515



caused NaphCare EMT and Defendant Jack Saunders to unconstitutionally deny Plaintiff

medical treatment. The order further found that a county is liable for any constitutional

deprivations caused by the policies or customs of a contracted medical provider. See Ancata v.

Prison Health Servs., Inc., 769 F.2d 700, 705 (11th Cir. 1985). The evidence of the potential

“policy” was Saunders’ testimony that NaphCare medics and nurses could not send an inmate to

the hospital absent a “life threatening” issue, but must rather request that the inmate be seen by a

nurse practitioner or the doctor, something which may not happen for days.

       Both motions challenge this holding.

II.    Standard of Review

       A district court has authority under common law and Federal Rule of Civil Procedure 54(b)

“to reconsider interlocutory orders and to reopen any part of a case before entry of final judgment.”

Rodriguez v. Tennessee Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004).

Rule 54(b) reads as follows:

               When an action presents more than one claim for relief—whether as
               a claim, counterclaim, crossclaim, or third-party claim—or when
               multiple parties are involved, the court may direct entry of a final
               judgment as to one or more, but fewer than all, claims or parties only
               if the court expressly determines that there is no just reason for
               delay. Otherwise, any order or other decision, however designated,
               that adjudicates fewer than all the claims or the rights and liabilities
               of fewer than all the parties does not end the action as to any of the
               claims or parties and may be revised at any time before the entry of
               a judgment adjudicating all the claims and all the parties’ rights and
               liabilities.

Fed. R. Civ. P. 54(b)

       When a court enters an order that does not adjudicate all of a party’s claims, and the court

has not directed entry of final judgment, the court has authority to reconsider the order pursuant to


                                                  2
Case: 3:16-cv-00437-TMR-SLO Doc #: 143 Filed: 03/07/19 Page: 3 of 5 PAGEID #: 3516



the second sentence of Rule 54(b). See United States v. Atlas Lederer Co., No. 3:91CV309, 2010

WL 2294312, *2 (S.D. Ohio June 4, 2010). “‘[C]ourts will find justification for reconsidering

interlocutory orders whe[re] there is (1) an intervening change of controlling law; (2) new evidence

available; or (3) a need to correct a clear error or prevent manifest injustice.’” Louisville/Jefferson

Cty. Metro Govt. v. Hotels.com, L.P., 590 F.3d 381, 389 (6th Cir. 2009) (quoting Rodriguez, 89 F.

App’x at 959).

III.    Analysis

        Saunders’ testimony is evidence of a policy in the form of a practice that is so permanent

and well-settled as to constitute a policy. St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).

There is no requirement that such a policy be in writing. Alphabet v. City of Cleveland, No. 1:05

CV 1792, 2006 U.S. Dist. LEXIS 83490, *6, 2006 WL 3241785 (N.D. Ohio Nov. 7, 2006) (“The

policy or custom need not necessarily be a formal, written policy.”); citing Gregory v. Shelby

County, 220 F.3d 433, 441-442 (6th Cir. 2000); see also Strayhorn v. Caruso, No. 11-15216,

2012 U.S. Dist. LEXIS 132396, *11 (E.D. Mich. Aug. 15, 2012) (“Under Monell, ‘[m]unicipal

policy need not be a written ordinance; it may be a ‘statement’ or ‘decision’ by a high-ranking

official . . . ‘whose edicts or acts may fairly be said to represent official policy.’"); quoting

Hescott v. City of Saginaw, 894 F. Supp.2d 977, 989 (E.D. Mich. 2012)

        Moreover, “a county is liable for any constitutional deprivations caused by the policies or

customs of a contracted medical provider” Ancata v. Prison Health Services, Inc. 688 F.2d 1328,

1334 (11th Cir. 1985); Hearn v. City of Gainesville, 688 F.2d 1328, 1334 (11th Cir. 1982); see

also Payne v. Sevier County, E.D. Tenn No.: 3:14-CV-346-PLR-CCS, 2016 U.S. Dist. LEXIS

15983, *32, 2016 WL 552351 (Feb. 10, 2016); Cuyahoga Cty. v. State Auto. Mut. Ins., Co., No.


                                                   3
Case: 3:16-cv-00437-TMR-SLO Doc #: 143 Filed: 03/07/19 Page: 4 of 5 PAGEID #: 3517



1:08-CV-01339, 2012 U.S. Dist. LEXIS 153794, at *15-16 (N.D. Ohio Oct. 25, 2012) (“By

allowing MMS to establish and implement policies and procedures for the non-delegable

responsibility to provide adequate healthcare to inmates, the County, by law, assumed those

policies and procedures as its own.”); Lowe v. Cuyahoga Cty., No. 1:08-CV-01339, 2011 U.S.

Dist. LEXIS 150774, at 31 (N.D. Ohio Dec. 8 2011); Martin v. Corr. Corp. of Am., No. 05-2181,

2006 U.S. Dist. LEXIS 5064, at *15-17 (W.D. Tenn. Jan. 17, 2006).

       Saunders testified that neither he nor any of the other medical professionals working the

night shift at the Montgomery County Jail were permitted to send an inmate to the hospital for

anything less than “[l]ife threatening issues.” (Depo. Saunders, ECF 79, PageID 1335-36) He did

not claim to have created this policy. He simply testified as to what he was and was not

permitted to do as part of his job. Thus, a reasonable juror could conclude that this policy did

not come from Saunders, but from his supervisors, the persons empowered to make policy for

the provision of health care to the inmates of the Montgomery County Jail.

       Although Plaintiff has not “establish[ed] a custom of deliberate indifference to the serious

healthcare needs” of inmates, in the event that the jury found a violation of the plaintiff’s

constitutional rights, he will be permitted to introduce evidence or testimony as to other cases, in

order to prove a pattern or practice of constitutional violations pursuant to which the County

itself might be held liable. See, e.g., Wade v. Montgomery Cty., Case No. 3:17-cv-051, 2018 U.S.

Dist. LEXIS 204679, *21-23, 2018 WL 6329831 (S.D. Ohio Dec. 4, 2018).

       For this reason, both the Montgomery County Defendants’ Motion to Reconsider, ECF

126, and the NaphCare Defendants’ Motion to Reconsider, ECF 131, are DENIED.




                                                  4
Case: 3:16-cv-00437-TMR-SLO Doc #: 143 Filed: 03/07/19 Page: 5 of 5 PAGEID #: 3518



      DONE and ORDERED in Dayton, Ohio, this Thursday, March 7, 2019.




                                                   s/Thomas M. Rose

                                             _____________________________________
                                                                 THOMAS M. ROSE
                                                  UNITED STATES DISTRICT JUDGE




                                         5
